Opinion by
Wright, J.,
Jacob Hecbt was last employed as a supervisor of maintenance and rent collector by tbe Castor Realty Company, Philadelphia, Pennsylvania. His final day of work was August 28, 1959, on which date be bad a valid separation. Hecbt thereafter filed an application for unemployment compensation and received benefits for thirty weeks. On December 29, 1960, having bad no intervening employment, be filed an application for *373benefits for a second benefit year, which was within ninety days after the termination of the preceding benefit year. His application was disallowed by the Burean of Employment Security, the Referee, and the Board of Review on the ground that he had failed to comply with the active registration requirements set forth in section 4(w) (2) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937) 2897, 43 P.S. 751 et seq. This appeal followed.
The record discloses that on April 14, 1960, claimant exhausted his entitlement for the first benefit year by filing a claim for his final compensable week. On that date, according to his own signed statement, claimant was notified of the requirement of section 4(w) (2) that he must maintain an active registration for work by reporting to the local office at intervals of not more than sixty days, and was given a form UC-483. See Lodge Unemployment Compensation Case, 194 Pa. Superior Ct. 626, 169 A. 2d 305. Claimant did not report thereafter until December 29, 1960, which was beyond the sixty-day period. It is readily apparent that the Board of Review acted properly in refusing to allow benefits under the rule announced in Marinoff Unemployment Compensation Case, 194 Pa. Superior Ct. 332, 168 A. 2d 606, and reiterated frequently since. See Shumelman Unemployment Compensation Case, 196 Pa. Superior Ct. 56, 173 A. 2d 676.
Claimant’s statement to the Bureau was as follows: “I neglected to report in because I was nervous and forgot all about it”. At the hearing before the Referee he testified that his daughter in Washington, D.C., became ill “and I went away, you know, I forgot all about it and I never went. I didn’t know it was so much important”. Perhaps the real reason for claimant’s failure to report is disclosed by his testimony at the remand hearing which was as follows: “I was promised the same job I had, I was interviewed and promised the *374job still, so I went to my daughter ... I was promised the job and I was sure I’m going to get a job and I may get a job yet”. Claimant does not dispute the fact that he had been informed of the reporting requirement. The attempted explanation of his failure to comply therewith does not constitute an extenuating circumstance. Cf. Brooks Unemployment Compensation Case, 196 Pa. Superior Ct. 365, 175 A. 2d 131.
Decision affirmed.